Citation Nr: 0640079	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  00-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than March 14, 1989, 
for the award of service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted 
service connection for bilateral hearing loss, effective 
March 14, 1989.  

The veteran appealed the effective date assigned by the RO, 
and in a June 2002 decision, the Board denied entitlement to 
an effective date earlier than March 14, 1989, for the award 
of service connection for bilateral hearing loss.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in September 2003, 
the veteran's then-attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand.  The joint motion cited the Board's 
failure to provide adequate reasons and bases to support its 
conclusion that the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) had been met.  

In a September 2003 order, the Court granted the motion, 
vacated the Board's June 2002 decision, and remanded the 
matter to the Board for readjudication.  In February 2004, 
the Board remanded the matter to the RO for additional 
procedural development consistent with the VCAA.  The case 
was again remanded in October 2004 and October 2005 for the 
same reason.  


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for hearing loss was received by VA on March 14, 
1989.

2.  In a final March 1994 decision, the Board denied service 
connection for bilateral hearing loss.

3.  In August 1994, the veteran's application to reopen his 
claim of service connection for bilateral hearing loss was 
received by VA.  

4.  In an August 1999 decision, the Board found that evidence 
received since the Board's final March 1994 denial of service 
connection for hearing loss was new and material and that the 
previously denied claim was reopened.

5.  In a February 2000 rating decision, the RO granted 
service connection for bilateral hearing loss, effective 
March 14, 1989.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 
1989, for the award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5110, 7104 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, the RO has provided the veteran with multiple 
letters sent for the express purpose of satisfying VA's VCAA 
notice obligations.  See e.g. letters of November 2003, 
February 2004 letter, and December 2004.  Finding these 
letters inadequate, the Board remanded the matter in October 
2005 and instructed the RO to issue an appropriate VCAA 
letter.  Such letter was provided to the veteran in October 
2005.  This letter adequately notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim for an earlier effective date, including specific 
citation to the applicable regulation, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to identify any additional information that he felt 
would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
were issued after the initial rating decision on the 
veteran's claim and do not specifically satisfy all of the 
notice requirements of section 5103(a), particularly the 
additional requirements delineated by the Court in 
Dingess/Hartman.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No 05-7157 (Fed. Cir. April 5, 2006) (holding that due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

In that regard, the Board notes that for the disability at 
issue in this case, the only Dingess/Hartmann element 
specifically at issue is element (5), effective date.  As 
noted, the Board has determined that the veteran received 
adequate notification of the requirements for establishing an 
effective date in the October 2005 VCAA letter.  It is also 
noted that the criteria for establishing an effective date 
have been repeatedly discussed in the Statements of the Case, 
as well as the Board's previous decision and remands.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Moreover, the Board notes that after the issuance of the VCAA 
notices described above, the RO reconsidered the veteran's 
claim, as evidenced by the August 2006 Supplemental Statement 
of the Case, prior to returning the case to the Board.  
Finally, the Board notes that the veteran has submitted 
evidence and argument on numerous occasions during the course 
of this appeal.  It is clear from these submissions that the 
veteran is aware of the evidence needed to substantiate his 
claims, including what is required of him and VA in 
connection with this appeal.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  



Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private clinical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  

In addition, as described in detail below, the RO has made 
numerous attempts to retrieve medical and administrative 
records corresponding to the December 1945 claim of service 
connection for hearing loss which the veteran alleges to have 
submitted.  Based on the responses received, however, the 
Board finds that it is reasonably certain that any such 
records are not available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002); 38 C.F.R. § 3.159 (2006).  In any event, for the 
reasons described below, particularly given the final March 
1994 Board decision, any documents pertaining to a claim 
filed in 1945 would be irrelevant.  

The veteran has also been afforded a VA medical examination 
in connection with his claim of service connection for 
hearing loss.  38 C.F.R. § 3.159(c)(4) (2006).  Given the 
nature of the issue currently on appeal, the Board finds that 
another examination is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Factual Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss.  At his December 1945 
military separation medical examination, his ears were normal 
on clinical evaluation and his hearing acuity was 15/15 on 
whispered voice testing.

In February 1946, the veteran submitted an application for VA 
compensation benefits, seeking service connection for flat 
feet.  His application is entirely negative for any mention 
of hearing loss.  

The file contains a VA Form 3145, Notice of Assignment of C-
number, which sets forth a list of records received by VA 
from the United States Navy Personnel Separation Center in 
St. Louis, Missouri, consisting of the following:  (1) One 
"descriptive sheet in health record (NMS form H-2)," (2) 
one "copy of medical record (Navy...)," (3) one "Form 526 
or statement in lieu thereof," and (4) one "Enlisted record 
and report of separation...(NAVPERS 553)."  Each of the 
documents identified as having been received from the United 
States Navy is in the VA claims file.

In a February 1946 rating decision, the RO denied service 
connection for bilateral pes planus.  The veteran was 
notified of the denial by a February 23, 1946, letter which 
was mailed to [redacted], [redacted].  No street address was shown, 
although this is the "permanent address for mailing 
purposes" listed on the veteran's Notice of Separation from 
Naval Service, as well as the "complete address" of his 
mother, as provided by the veteran on his February 1946 
application for VA compensation benefits.

In a letter received by the RO on July 10, 1946, the veteran 
advised that he had been discharged at the Navy Separation 
Center in St. Louis, Missouri, on December 15, 1945, and that 
he had filed a claim for disability at that time.  He 
requested that he be advised as to what action had been taken 
on his claim.  In a July 19, 1946 letter, the RO responded 
that a careful check of the papers filed in his claims folder 
did not disclose any such application.  The veteran was 
instructed that, if it was his intention to file a claim for 
service-connected disability, he should execute a Form 526, 
which was enclosed, and return it to the RO.

A completed VA Form 526 was received from the veteran on July 
30, 1946.  On the application, the veteran claimed 
entitlement to service connection for "broken down arches."  
In the space for remarks on the last page of the application, 
the veteran wrote that "[w]hen I was honorably separated 
from the naval service, I made a claim for disability 
benefits and was told that I would hear from it in about 6 
mos.  I have waited that length of time and nothing has been 
done; my feet won't let me do any standing, therefore, I 
chose to make the most of myself by attending the University 
of Louisville, where I could stay off my feet as much as 
possible."  The veteran's application is entirely negative 
for any mention of hearing loss.  

Received at the same time as the July 1946 application was a 
statement from a private physician, V. F. Voss, M.D., who 
indicated that he had examined the veteran and found him to 
have pes planus.  The physician's letter is entirely negative 
for any mention of hearing loss.  

A memorandum in the veteran's claim file dated September 18, 
1946, states that a claim number assigned to the Form 526 had 
been canceled and that all records had been consolidated 
under a different C-number.  A VA Form 3-3182, Adjustment of 
Duplicate Claims, indicates that the veteran's records had 
been consolidated under the veteran's current C-number.

In connection with the veteran's claim of service connection 
for pes planus, the RO received VA clinical records showing 
that the veteran had been hospitalized from September 27 to 
October 9, 1946.  An examination performed during the 
hospitalization included a finding that the veteran's hearing 
was normal in both ears for spoken and whispered voice.  No 
abnormalities of the ears were reported.

In a January 1947 rating decision, the RO granted service 
connection for bilateral pes planus, and assigned a 10 
percent rating from the day following discharge from military 
service.  

In March 1947, the veteran disagreed with the RO's decision, 
claiming that he found the 10 percent rating "very 
inappropriate" as he was "absolutely disabled and can not 
stand on my feet for more than an hour."  The veteran's 
notice of disagreement is entirely negative for any mention 
of hearing loss.  

Following receipt of a statement from Dr. Voss and review of 
findings from a November 1947 VA examination, both of which 
are entirely negative for any mention of hearing loss, a 
rating decision of December 1947 raised the rating for pes 
planus to 30 percent from October 2, 1947.

In January 1948, the veteran complained that his feet were 
"completely broken down" and indicated that he was 
therefore entitled to a 60 percent disability rating.  His 
communication is entirely negative for any mention of hearing 
loss.  

A VA examination of the veteran's feet was performed in March 
1948, after which the RO informed the veteran that his rating 
was to be reduced to 10 percent.  In response, the veteran 
submitted statements dated March 1948 from Dr. V. Stabile, 
and I. S. Rosenbaum, M.D., to the effect that the veteran was 
50 percent disabled.  Those statements did not mention the 
veteran's hearing.  

The RO restored the 30 percent rating for pes planus pending 
reexamination, which was performed in April 1948.  On review 
of the examination findings, the RO in May 1948 reaffirmed 
its decision to reduce the rating to 10 percent.  

This action was upheld by the Board in a December 1948 
decision.  The Board notes that none of the numerous 
communications received from the veteran in connection with 
this appeal makes any reference to hearing loss.  Similarly, 
none of the medical evidence received in support of his 
appeal makes any reference to hearing loss.  

Between 1948 and 1988, the veteran communicated with VA on a 
number of occasions with respect to unrelated matters.  For 
example, in 1951, he claimed entitlement to an earlier 
effective date for an increased subsistence allowance on 
account of dependency.  He also filed claims for an increased 
rating for his service-connected pes planus.  Without 
exception, none of his communications makes any reference to 
hearing loss.  Similarly, evidence received in support of 
these claims is negative for notations of hearing loss.  
Indeed, the Board notes that at a June 1965 VA medical 
examination, the veteran wrote that "my only medical 
problems since I was last examined by the VA have been my 
feet and legs."  

Chronologically, the next pertinent communication from the 
veteran was received on March 14, 1989.  In that 
communication, the veteran claimed entitlement to service 
connection for hearing impairment.  

In a May 1989 letter, the RO notified the veteran that his 
claim of service connection for hearing loss had been denied.  
The RO explained that the service medical records showed that 
his hearing was normal at the time of separation.  

The veteran filed a notice of disagreement in July 1989, 
claiming that he had been found to have a 35 percent loss of 
hearing in his right ear and a 25-percent loss in his left 
ear at the Nichols VA Hospital in Louisville.

In support of his appeal, the veteran submitted a September 
1989 statement from the Louisville Hearing Aid Center, Inc., 
where he had undergone audiological testing in July 1982.  
The report noted that at the time of the July 1982 
examination, the veteran claimed that his hearing loss was 
caused by noise exposure during Navy service.  

Also submitted by the veteran was a September 1989 statement 
from, H. Voss, the widow of Dr. Voss, who stated that the 
veteran and his family had been patients of Dr. Voss from 
about 1945 or 1946.  She indicated that the veteran had 
consulted Dr. Voss about hearing loss, but that all records 
had been lost in a major fire in the office and Dr. Voss had 
died in 1976.

In a June 1990 decision, the Board denied service connection 
for bilateral hearing loss.  The veteran appealed the Board's 
decision to the Court.  

In support of his appeal, in August 1990, the veteran 
submitted additional evidence, including statements from 
several individuals to the effect that he had a long-standing 
hearing loss for which he wore a hearing aid.  Two of the 
individuals indicated that they noticed the veteran's hearing 
loss since 1945.  

Also received was a July 1990 letter from a private clinical 
neuropsychologist who indicated that the veteran had been a 
patient of his since December 1982, when he saw him for a 
neuropsychological evaluation.  (The Board notes that the 
veteran reported a history of serious injury in 1982, in 
which he sustained brain damage, loss of equilibrium, etc.).  
The neuropsychologist made no reference to this 1982 
accident, but noted that at the time of the veteran's first 
interview, he claimed that he had had problems with hearing 
loss since the military.  He indicated that at the time of 
the first interview, the veteran had shown him a form dated 
December 14, 1945, indicating that he had filed a claim for 
disability benefits with regard to his hearing.

In that regard, the veteran submitted a photocopy of a Form 
MA-1017 entitled "Information for Persons Being Discharged 
or Released from Active Service."  The form indicated that a 
claim for disability benefits for "ears" had been filed on 
December 14, 1945, at Lambert Field.  Although the veteran's 
name was not typed on the form, it was handwritten at the top 
of the photocopied page.  

In a June 1992 order, the Court vacated the June 1990 Board 
decision and remanded the matter for additional evidentiary 
development and readjudication.  At that time, the Court 
declined to retain jurisdiction over the appeal.  

In December 1992, the Board remanded the case to the RO for 
additional evidentiary development.  The RO was requested to 
determine whether records originally placed in duplicate 
claims folders under different claims numbers had been 
consolidated under the current claim number and to obtain any 
documents not present in the current record.  The RO was 
asked to obtain additional information from the veteran, 
including the circumstances surrounding the execution of Form 
MA-1017 in 1945.  The RO was to obtain records of treatment 
received by the veteran in 1946 at the Nichols VA Hospital.
In February 1993, the RO conducted inquiries within the VA to 
ascertain whether a claims file existed under the other file 
number previously assigned and it was ascertained that there 
was no record in existence.

In a decision dated in March 1994, the Board denied the 
veteran's appeal for service connection for bilateral hearing 
loss.  A May 1994 letter from the veteran to the Board was 
interpreted as a request for reconsideration of the March 
1994 Board decision.  The veteran was informed by letter in 
June 1994 that the motion for reconsideration was denied.

In August 1994, the veteran requested reopening of his claim 
of service connection for hearing loss.  At a December 1994 
hearing, he testified that in 1946 he had gone to the Nichols 
Hospital and filed a claim but had been told that there was 
no such thing as compensation for hearing loss.  He related 
that his doctor, a Dr. Voss, had sent him there and had told 
him that his hearing was going to get worse.  He claimed that 
the VA had told him to keep the claims for his feet and his 
hearing loss separate, and that in 1989 the VA would not take 
both claims on the same form.  

The veteran testified at a second hearing at the RO in May 
1996.  He described exposure to loud noises due to gunfire 
while serving as a signal man aboard the USS Alaska.  He 
claimed that at separation he had been given hearing tests in 
a sound booth which determined that he had had a loss of 
hearing.  After service, he had set up an appointment at the 
Nichols Hospital to be examined for his feet and had been 
instructed to bring the results of hearing tests performed by 
at least two private doctors.  He claimed that the people at 
the Nichols Hospital never gave him any follow-up tests for 
his ears and that he had to "go through the Veterans 
Administration to file the claim."  He reported that Dr. 
Voss had sent him to a hearing specialist and that he had 
resubmitted the claim to the Nichols Hospital in 1948 or 
1949, at which time the Nichols Hospital told him that there 
was no compensation for hearing loss.

After the hearing, the RO attempted to obtain additional 
records from the VA Medical Center in Louisville, Kentucky, 
for the period from December 1945 through January 1950, 
including records from the Nichols VA Hospital.  That 
facility responded that a thorough search had revealed that 
there were no available records on the veteran.  

In an August 1997 decision, the Board determined that the 
evidence received since the final March 1994 Board decision 
was not new and material and was therefore insufficient to 
reopen the claim for service connection for bilateral hearing 
loss.  

The veteran again appealed the Board's decision to the Court.  
In December 1998, the Court vacated the August 1997 Board 
decision.  The order granted a joint motion for remand and to 
stay further proceedings by the veteran and the Secretary, 
citing the need for further review of the claim by the Board 
in light of the recent decision of the Federal Circuit Court 
of Appeals in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In August 1999, the Board held that, under the standard of 
review established by Hodge, evidence received since the 
March 1994 Board decision was new and material evidence and 
that the veteran's claim was reopened.  The Board remanded 
the underlying claim to the RO for additional evidentiary 
development, including a VA examination and an opinion 
regarding the likelihood that current hearing loss was 
related to military service.

The veteran underwent a VA audiology examination in November 
1999. After a review of the record, the examiner expressed 
the opinion that it was as likely as not that the veteran's 
hearing loss may have been due to excessive noise exposure in 
service.  

In a February 2000 rating decision, the RO granted service 
connection for bilateral hearing loss, effective March 14, 
1989.  In its decision, the RO concluded that the veteran's 
claim of service connection for bilateral hearing loss had 
been continuously prosecuted since March 14, 1989.

The veteran appealed the effective date assigned by the RO.  
He argued that the award of service connection should have 
been made effective from the date of his discharge from 
service because a hearing loss disability had been present 
since that time.  He further argued that VA failed to 
properly develop and adjudicate his December 1945 claim of 
service connection for hearing loss which he filed at Lambert 
Field while he was still in the Navy.  


Applicable Law

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2006).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2006).  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).


Analysis

As noted, the veteran seeks an effective date earlier than 
March 14, 1989, for the award of service connection for 
bilateral hearing loss.  Specifically, he contends that an 
effective date in December 1945 is warranted because he filed 
his original claim of service connection for hearing loss at 
that time and has had hearing loss since his discharge from 
service.  

After considering the veteran's arguments, and applying the 
facts in this case to the legal criteria set forth above, the 
Board finds that an effective date earlier than March 14, 
1989, for the award of service connection for bilateral 
hearing loss is not legally warranted.  

As noted, effective dates are largely governed by when claims 
are filed.  As an initial matter, therefore, the Board must 
identify the date on which the veteran's claim was received.

In this case, as described in detail above, the veteran's 
original claim of service connection for hearing loss was 
received at the RO on March 14, 1989.  

The Board acknowledges that there is some question as to 
whether the veteran filed an earlier claim of service 
connection for a hearing loss disability.  For example, the 
record contains the veteran's statements that he did so, as 
well as the copy of a Form MA-1017 entitled "Information for 
Persons Being Discharged or Released from Active Service."  

The Board notes that VA has conducted a search and has been 
unable to locate any indication that the veteran filed a 
claim of service connection for hearing loss in 1945.  See 
e.g. United States v. Chemical Foundation, Inc., 272 U. S. 1, 
14-15, 47 S. Ct. 1 (1926) (there is a presumption of 
regularity under which it is presumed that government 
officials have properly discharged their official duties).

However, whether the veteran's original claim of service 
connection for hearing loss was received in December 1945 or 
March 1989 is immaterial.  In either case, the pending claim 
was addressed in the March 1994 Board decision, which denied 
service connection for bilateral hearing loss.

As noted, the veteran did not appeal the decision.  Based on 
the detailed procedural history described above, therefore, 
the Board's March 1994 decision is final, and resolved the 
veteran's pending claim of service connection for bilateral 
hearing loss, whether it was filed in December 1945 or March 
1989.  38 U.S.C.A. § 7104(b) (West 1991); 38. C.F.R. 
§ 20.1100 (1993).  
The veteran's request to reopen his claim of service 
connection for hearing loss was received by VA in August 
1994.  Applicable law provides that the effective date of an 
award based on a claim reopened after final adjudication 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

In this case, because the veteran's application to reopen was 
received by VA in August 1994, the Board finds that there is 
no basis upon which to assign an earlier effective date as 
sought by the veteran.  In that regard, the Board notes that 
the selection of the current March 14, 1989 effective date 
reflects findings by the RO that the claim received on March 
14, 1989, constituted the veteran's original claim for a 
hearing loss disability and that such claim had been in a 
continuously open or "pending" status since that date.  In 
finding that the claim had been pending since March 1989, 
however, the RO failed to take into account the fact that the 
March 1989 claim had been followed by extensive adjudication 
before the Board and the Court which had culminated in the 
eventual issuance of a final Board decision in March 1994 
denying service connection for hearing loss.  Again, because 
the veteran did not appeal the March 1994 decision to the 
Court, the Board's March 1994 decision is final.  For the 
reasons described above, the award of an effective date of 
March 14, 1989 was contrary to the law; however, even 
assuming that this date was incorrect under the law and 
regulations governing effective dates, any possible error 
favored the veteran.  See Williams v. Gober, 10 Vet.App. 447, 
452 (1997).  

The Board has considered the veteran's contentions to the 
effect that the service connection award should have been 
made effective from the date of his discharge from service 
because a hearing loss disability has been present throughout 
the entire period since then, and because VA failed to 
properly develop and adjudicate multiple service connection 
claims filed in 1945, including one filed at Lambert Field 
while he was still in the Navy.  He maintains that at the 
urging of VA he raised the matter of hearing loss with his 
private physician, Dr. Voss, who referred him to specialists 
for audiological testing, but that VA refused to accept these 
reports and took the erroneous legal position that 
compensation was not payable for hearing loss disabilities.  
He attributes the absence of documentation of these events to 
the fact that he was told to keep his foot and ear claims 
separate, to the unavailability of archived records from the 
Nichols VA Hospital, and to VA's erroneous creation of a 
second claims file under a different claim number, the 
contents of which may have been lost.  His former attorney 
has argued that, under the "doctrine of spoliation," the 
veteran is entitled to a presumption that lost or destroyed 
records would have been favorable to his claim.

Again, however, for the purposes of the present decision it 
is not necessary to resolve these matters.  Essentially the 
same contentions were before the Board in March 1994, when 
the Board found that the presence of hearing loss in service 
was not documented in the record and that an etiological link 
between post-service hearing loss and service had not been 
shown.  In the absence of an appeal of that decision to the 
Court and a favorable ruling on such appeal, the Board's 
decision was final as to the veteran's entitlement to service 
connection based on the evidence then of record.  Whether the 
claim that culminated in the March 1994 decision is deemed to 
have been in a pending status since March 1989 or since July 
1946, the result is the same.  Once the Board's March 1994 
decision became final, entitlement to service connection 
could be established only by submission of new and material 
evidence, and under the above-cited law and regulations, an 
award of service connection based on receipt of new and 
material evidence is effective from the date of receipt of 
the application to reopen and no earlier.

Absent a showing of clear and unmistakable error, the Board's 
March 1994 decision is therefore an insurmountable obstacle 
to revision of the effective date subsequently assigned for 
the service connection grant.  See Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  The fact that the RO ignored the 
Board's decision and awarded service connection for several 
years during which the veteran had no entitlement is not 
binding on the Board and does not affect the present 
determination.  The United States Court of Appeals for the 
Federal Circuit has acknowledged, in another VA context, the 
principle that an inferior tribunal, the RO, does not have 
the authority to collaterally review the actions of a 
superior one, the Board.  See Smith v. Brown, 35 F.3d 1516, 
1526 (Fed. Cir. 1994).

In short, for reasons discussed above, and particularly in 
light of the unappealed March 1994 Board decision which 
denied service connection for hearing loss, there is simply 
no legal basis for assigning an effective date for an award 
of service connection for bilateral hearing loss prior to 
March 14, 1989.  The Court has held that where the law and 
not the evidence is dispositive of an issue on appeal, the 
claim should be denied or the appeal terminated based on the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  
Accordingly, the appeal for an earlier effective date for the 
grant of service connection for defective hearing is denied.

If the veteran believes that the Board's March 1994 decision 
denying service connection for hearing loss on the basis of 
the evidence then of record is erroneous, he is free to 
challenge that decision on the basis of clear and 
unmistakable error (CUE).  See 38 U.S.C.A. §§ 5109(a) and 
7111 (West 2002).  Regulations pertaining to CUE challenges 
are found at 38 C.F.R. §§ 20.1400- 20.1407 (2006).  A request 
for CUE review of a Board decision must be made directly to 
the Board.  38 C.F.R. § 20.1404(c) (2006).


ORDER

An effective date earlier than March 14, 1989, for the grant 
of service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


